                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In re LAURA MARIE SCOTT,
                                              Civil Case No. 19-12397
      Debtor/Appellant,                       Honorable Linda V. Parker

                                              Bankruptcy Case No. 16-56880
______________________________/

    OPINION AND ORDER SUMMARILY DISMISSING APPEAL AND
     DENYING DEBTOR/APPELLANT’S “EX-PARTE EMERGENCY
                 MOTION TO OBTAIN RELIEF”

      This matter is before the Court as an appeal from the United States

Bankruptcy Court for the Eastern District of Michigan. Debtor-Appellant, Laura

Marie Scott (“Ms. Scott”) appeals the Honorable Mark A. Randon’s July 30, 2019

order denying her motion to reopen the bankruptcy proceedings. Ms. Scott has not

paid the appeal fee and indicates that she intends to file a separate motion for fee

waiver here. On August 30, 2019, Ms. Scott filed an “Ex-Parte Emergency Motion

to Obtain Relief.” (ECF No. 3.)

      The Court first addresses Ms. Scott’s request in her pending motion to

disqualify the undersigned from this case. The only basis Ms. Scott identifies for

disqualification is the undersigned’s assignment to her previous bankruptcy appeal,

which was dismissed as frivolous. See In re Scott, Civil Case No. 18-13096 (E.D.

Mich. filed Oct. 3, 2018). This is not a valid reason for disqualification and the

Court is not otherwise biased or prejudiced against Ms. Scott. In fact,
disqualification is discouraged where a judge has gained experience and familiarity

with a case. City of Cleveland v. Cleveland Electric Illuminating Co., 503 F. Supp.

368, 370 (N.D. Ohio), mandamus denied sub. nom City of Cleveland v. Krupansky,

619 F.2d 576 (6th Cir.1980).

      This Court dismissed Ms. Scott’s prior appeal, finding that it was frivolous.

Order, In re Scott, Civil Case No. 18-13096 (E.D. Mich. Mar. 6, 2019), ECF No.

10. Ms. Scott thereafter filed a motion to reopen the bankruptcy case, which the

bankruptcy court denied on July 30, 2019, because it did not find cause or other

basis under the bankruptcy code to reopen. Order, In re Scott, Bankr. Case No. 16-

56880 (Bankr. E.D. Mich. July 30, 2019), ECF No. 79. The bankruptcy court also

denied Ms. Scott’s motion to waive the appeal fee, concluding that any appeal

would be frivolous. Order, In re Scott, Bankr. Case No. 16-56880 (Bankr. E.D.

Mich. Aug. 19, 2019), ECF No. 88. Because the bankruptcy court did not certify

that Ms. Scott’s appeal could be taken in good faith, she is not entitled to proceed

in forma pauperis here. See 28 U.S.C. § 1915(a)(3). Moreover, it is clear from the

bankruptcy court record that there in fact was no merit to Ms. Scott’s request to

reopen the bankruptcy proceedings. Ms. Scott has not demonstrated cause or other

basis to pursue these proceedings further.

      In her pending motion, Ms. Scott seeks additional relief including an

injunction to block the upcoming sheriff’s sale of her home and an “injunction
regarding evidence.” She does not demonstrate entitlement to such relief,

however. In fact, Ms. Scott acknowledges in her motion that she does not have a

lot of information at this point concerning the break-in that is the basis for seeking

injunctive relief, which further justifies the Court’s finding that she has not

demonstrated entitlement to such relief.

      For these reasons,

      IT IS ORDERED that Debtor-Appellant’s Ex-Parte Emergency Motion to

Obtain Relief (ECF No. 3) is DENIED;

      IT IS FURTHER ORDERED that this appeal is SUMMARILY

DISMISSED WITH PREJUDICE.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

 Dated: September 16, 2019

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, September 16, 2019, by electronic
 and/or U.S. First Class mail.

                                                s/ R. Loury
                                                Case Manager
